HEDRICK, Judge.
Counsel for defendant candidly admits that he is unable to discern any errors of law in the disposition of this case and requests that we review the record. Accordingly, we have carefully reviewed the record and find that the court revoking de*195fendant’s probation was duly organized; that the defendant was afforded proper notice and hearing and the defendant was represented by counsel at this hearing; that the facts found support the court’s conclusion that the defendant had violated the terms and conditions of her probation; that the order entered revoking her probation and activating the sentence imposed in this judgment is in proper form; and the sentence imposed in the judgment is within the limits prescribed in the statute for the offense charged. The order appealed from is
Affirmed.
Judges Britt and Carson concur.